DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 2, the feature, “mounting assembly” lacks a proper antecedent basis.  If the feature is the same as the mounting structure, introduced in Claim 1, from which Claim 10 depends, consistent terminology must be used.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon III, U.S. Patent No. 5,662,558, in view of Muller Swiss Patent Application No. CH 707912.  As to Claim 1, Shannon teaches a swimming machine assembly (water stream generator) comprising a main body (11, 12, 13, 14, 15, 16) configured to generate current in a pool, Col. 3, ln. 1-10 and Col. 1, ln. 43-45.  Shannon teaches an attachment assembly comprising an assembly hub (19), a connector (25), and a rotary positioning member (21, 22, 23) within the assembly hub and configured to position the main body in a number of positions, Col. 3, ln. 15-24.  Shannon teaches a mounting structure (32) coupled to the main body through the attachment assembly and configured to be mounted on a pool, Col. 3, ln. 32-35.  Shannon does not teach that the positions provided by the rotary positioning member may be rotational positions and Shannon is silent as to a locking switch.  Muller teaches a current generating system for a swimming pool, paragraph 0001.  The outflow current may be directed in a number of rotational positions (adjusted angle of the system), paragraph 0013.  A locking switch (adjustment lock) may be configured to move a rotary positioning member (13a) between unlocked and locked states, wherein a main body (housing with propeller) may be movable between a number of rotational positions, paragraph 0030.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon with rotational positions provided by a rotary positioning member and a locking switch having an unlocked and a locked state as claimed and as taught by Muller, to provide Shannon with a number of rotational positions and a locking switch, to yield the predictable result of facilitating the setting and securing of a rotational position.  As to Claim 2, Shannon teaches that the mounting structure may be removably couplable from the frame of a pool at various points, Col. 3, ln. 30-36 and Col. 5, ln. 61-62, and see Figure 1.  As to Claim 3, Muller teaches that the main body pivots on a mounting structure, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, as modified, with a main body pivoting on a mounting structure, as taught by Muller, to provide Shannon, as modified, with a known substitute mechanical linkage to provide a number of rotational positions.  Shannon, as modified, discloses the claimed invention except for arranging the main body in a recession in the mounting structure.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the main body in a recession of the mounting structure, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 10, Shannon, III, teaches that an assembly hub (19) may be fixedly coupled to a mounting assembly (31) noting adjustable legs coupled to the assembly hub, Col. 3, ln. 32-34.  Shannon, III, teaches that a portion of the main body (11, 14) may be movable, Col. 3, ln. 15-24.  Muller teaches that a main body may be rotatable relative to an assembly hub, paragraph 0030 and see Figure 3, noting rotation of a main body relative to an assembly hub (mounting structure).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified, with a main body configured to be rotated relative to an assembly hub, as taught by Muller, to provide Shannon, III, as modified, with an angular adjustment of the current generator.  As to Claim 11, Shannon, III, as modified by Muller, is applied as in Claims 1 and 2, with the same obviousness rationale being found applicable.  Further, Mueller teaches that a rotary positioning member may be positioned within an assembly hub, paragraph 0030, noting that the rotary wheel changes the angle of the propeller while adjusting the angle of the housing.  It follows that the rotary positioning member is coupled to the swimming machine and positioned within an assembly hub and that the swimming machine and the rotary positioning member rotate together around an axis.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified, with the rotary positioning members and assembly hub arranged as claimed and as taught by Muller, to provide Shannon, III, as modified, with a known substitute arrangement for angular adjustment of a swimming machine mounted on a pool.  As to Claim 12, Shannon, III, as modified, is applied as tin Claim 1, with the same obviousness rationale being found applicable.  Further, Muller teaches that when the rotary positioning member is locked it is not rotatable, paragraph 0030.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified, with the locking switch configured so that rotary positioning member is not rotatable when locked, as taught by Muller, to provide Shannon, III, as modified, with the feature of locking the rotary positioning member in the selected angular position.  
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon, III, in view of Muller, as applied to claim 1 above, and further in view of Fry et al., U.S. Patent Application No. 2013/0283563.  Shannon, III, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 4, Shannon, III, as modified, is silent as to the locking switch being an adjustable knob.  Fry teaches a device (10) including a rotatable member (24) which may be unlocked to allow rotation or locked to prevent rotation, paragraph 0034.  Fry teaches a rotatable knob (114), which may be rotated by a user to between an unlocked state and a locked state through rotation of the knob, paragraphs 0032 and 0033.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified with a rotatable knob configured to move a rotating positioning member between unlocked and locked states, to provide Shannon, III, as modified, with a known substitute locking switch.  As to Claim 5, Shannon, III, as modified, discloses the claimed invention except for providing that the movement of the locking switch and rotary positioning member within the attachment assembly may be arranged to be vertical.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the locking switch and rotary positioning member for vertical movement, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  
	Claim(s) 6-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon, III, in view of Muller, as applied to claim 1 above, and further in view of Davis, U.S. Patent No. 9,599,429.  Shannon, III, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 6, Shannon, III, as modified, is silent as to the rotary positioning member and the locking switch each comprising gear teeth.  Davis teaches a lower grip portion (28) rotatably attached to an upper grip portion (26) such that the lower grip portion may be secured in a plurality of angular positions, Col. 4, ln. 18-20.  Davis teaches a rotary positioning member (62) comprising a plurality of first gear teeth (68) and an assembly hub (46) comprising a number of second gear teeth (51) configured to interact with the first gear teeth, Col. 4, ln. 63 – Col. 5, ln. 4 and Col. 5, ln. 43-50.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified with cooperatively engaging first and second gear teeth on a rotary positioning member and assembly hub, as taught by Davis, to provide Shannon, III, as modified, with a known substitute locking arrangement.  As to Claims 7 and 8, Davis teaches that the first and second gear teeth mesh when in a locked state and are moved away from each other when in an unlocked state, Col. 5, ln. 40-59.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configured the first and second gear teeth to be meshed when in a locked state and moved away from each other in an unlocked state, as taught by Davis, to provide Shannon, III, as modified, with a known substitute configuration for allowing a rotatable member to be positioned in a selected orientation when in an unlocked state and fixed in the selected orientation when in a locked state.  As to Claim 9, Davis teaches that rotational positions may be within 180 degrees or less, Col. 4, ln. 33-41.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified, with a range for rotational positions within 180 degrees, or less, as taught by Davis, to provide Shannon, III, as modified, with a known substitute range for suitable angular positions.    As to Claim 13, Davis is applied as in Claims 7 and 8, with the teeth being considered as a counterpart to the feature and the same obviousness rationale being found applicable.  
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon, III, in view of Muller, as applied to claim 11 above, and further in view of Carrasca et al., U.S. Patent Application No. 2019/0373349.  Shannon, III, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 14, Shannon, III, as modified, is silent as to a bracket and an attachment connector.  Carrasca teaches a mount (mounting apparatus) for mountable devices wherein the mounted device may be rotated and locked in position, see Abstract.  Carrasca teaches a bracket (104) coupling an attachment assembly (108) and an attachment connector (106) coupling an attachment assembly to a device, paragraphs 0022-0024 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified, with a bracket and attachment connector configured as claimed and as taught by Carrasca, to provide Shannon, III, as modified, with a known substitute linkage for mounting a swimming device.  As to Claim 15, Carrasca teaches a movable connector (112) within a bracket (104) and movable within a groove (recess), to accommodate rotation of the device, paragraph 0035 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon, III, as modified, with a movable connector movable within a groove, as taught by Carrasca, to provide Shannon, III, as modified, with a linkage securing a swimming machine to a mount while allowing for rotation, to yield the predicable result of facilitating the process of mounting a rotatable swimming machine.  Shannon, III, as modified discloses the movable connector being within a bracket coupled to a mount instead of being within a bracket coupled to a rotatable swimming machine (device).  It would have been obvious to one having ordinary skill in the art at the effective filing date to reverse the location of the movable connector to place the movable connector within a bracket coupled to a swimming machine, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  As to Claim 16, Carrasca teaches a mounting structure (102) comprising a plurality of coupling features (holes) configured to interact with fasteners (screws) which may couple an attachment assembly (106, 108) to a mounting structure, paragraph 0022 and see Figure 2.  The examiner finds that coupling by screws inherently requires holes receiving the screws.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon III, as modified, with coupling features interacting with fasteners coupling an attachment assembly to a mounting structure, as taught by Carrasca, to provide Shannon III, as modified, with a known substitute mount.  As to Claim 17, Carrasca teaches that a device may be positionable in multiple positions on a mounting structure by positioning fasteners within coupling features at multiple locations within the mounting structure, paragraph 0029 and see Figure 8, suggesting that multiple vertical positions may be provided.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shannon III, as modified, with fasteners within coupling features at multiple vertical locations within the mounting structure as taught and suggested by Carrasca, to provide Shannon III, as modified, with a feature of multiple vertical positions for mounting the swimming machine.  As to Claim 18, Shannon III, as modified by Muller, is applied as in Claim 1, and Carrasca is applied as in Claim 16, both with the same obviousness rationale being found applicable to support a finding of obviousness with regard to a swimming machine within a pool, noting that a current may be generated within the pool, wherein the swimming machine may be coupled to an attachment assembly and a mounting structure may be mounted on a pool.  An attachment assembly may be coupled to the mounting structure through a plurality of fasteners.  A rotary positioning member within the attachment assembly may be unlocked to allow rotation and may be locked to limit rotation relative to the wall of the pool, providing rotation of the swimming device along an axis to an angle relative to a wall of a pool, noting adjusted inclination of the housing, see Muller paragraph 0030.  It follows that a swimming machine has been coupled to an attachment assembly and that a mounting structure has been mounted on a pool.  Muller teaches that the angle of inclination may be adjusted to vary the flow of water to suit the requirements of beginner swimmers and competitive swimmers, paragraph 0028, and that the selected position may be maintained by locking, paragraph 0030, suggesting that the rotary positioning member has been unlocked, the swimming machine has been rotated to achieve an intended flow direction, including an angle relative to a pool wall, and that the rotary positioning member has been locked to limit rotation.  It would have been obvious to one of ordinary skill in the art at the effective filing date to perform the claimed steps as taught and suggested by Shannon III, Muller, and Carrasca, to provide Shannon III, as modified with a method to employ a swimming machine to generate a current in a desired direction, to yield the predictable result of facilitating effective swimming practice or therapy.  As to Claim 19, Shannon III teaches that the mounting structure may include a notched holder (32) and legs (31) which to abut the edge of a pool and support the assembly hub (19), Col. 3, ln. 30-36.  Further, Shannon III, teaches that weights may rest of the assembly hub to maintain the device in position, Col. 3, ln. 36-39, suggesting that the mounting structure may be moved to a separate position along the pool.  It would have been obvious to one of ordinary skill in the art at the effective filing date to move the mounting structure to a separate position along the pool, as suggested.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon, III, in view of Muller and Carrasca, as applied to claims 1 and 16 above, and further in view of Fry et al.  Shannon, III, as modified, substantially shows the claimed limitations, as discussed above.  Fry is applied as in Claim 4 with regard to the feature of the locking switch being a rotatable knob configured to move the rotary positioning member between unlocked and locked states through rotation of the knob, with the same obviousness rationale being found applicable to support a finding of obviousness with regard to the locking switch being a rotatable knob. Muller teaches adjusting the rotary positioning member to a desired angle and limiting further movement by locking, as discussed above.  It follows that steps of unlocking and locking the rotary positioning switch may be completed by rotation of a locking switch.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        11 July 2022